DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner for this application has changed, please direct all future correspondences to Katherine Salmon.  
This action is in response to papers filed 7/12/2022.
Priority
	This application, filed on October 24, 2014 claims priority to US Provisional Application 61/895,185 filed October 24, 2013.
Restriction / Election
Applicant’s election of Group I: claims 3, 4, 9 and 11-16, drawn to a method of diagnosing and treating prediabetes and Applicant’s election of Species 1: the combination of FAM32A, B4GALT1, TTBK2, ARF6, COX17, EIF3H, RPL23, MUC7, NGRN, and RPL4 and species 2: mRNA in the reply filed on September 30, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Status of the Claims
Claims 3, 7, 9-10, 12-16 and 27-33 are pending. Claims 7, 10, 13-15 and 27-33 are withdrawn as being drawn to non-elected subject matter. Claims 3,  9, 12 and 16 are examined.  
	The rejections made in the instant action are modified with response to arguetmsn following.
	This action is FINAL. 
Withdrawn Objections and Rejections
	The objection to the drawing is withdrawn based upon the amendment to the specification filed 7/12/2022.
	The claim objection made in the previous office action is withdrawn based upon amendments to the claims. 
 	 The improper Markush grouping, 35 USC 112b, 35 USC 101 made in the previous office action is withdrawn based upon amendments to the claims. 
 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 3,  9, 12 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In analyzing the claims for compliance with the written description requirements of 35 USC 112(a), a determination is made as to whether the specification contains a written description to show Applicant had possession of the full scope of their claimed invention at the time the application was filed.
	The claims are limited, in part, to the differential level of the biomarkers being decreased levels of FAM32A, B4GALT1 and/or TTBK2. 
	MPEP §2163 (II)(A)(3)(b) states 
“when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claims must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. 

According to MPEP § 2163 (I)(b), 
"While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed”. See Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
 
	The claims are drawn to methods for diagnosing and treating prediabetes or a prediabetes related condition in a subject, comprising providing a saliva sample, performing an assay and detecting decreased FAM32A, B4GALT1, and TTBK2, diagnosing the subject prediabetes or prediabetes related condition and treating wherein the treatment is for a prediabetes or a prediabetes related condition. The claims are broadly drawn to diagnosing and treating any subject.
The specification defines “subject” as any mammal, or cells thereof whether in vitro or in situ (instant specification p. 11, ll. 25-28). The specification, however, has only described the differential expression of biomarkers of interest in humans (patients). The specification has not described the association between the differential expression of the biomarkers of interest and any other species. Further, the art teaches, as described below, that expression of genes differs in different species. However, the specification has not provided identifying characteristics or functional attributes that would distinguish different members of the claimed genus. Rather, the art teaches that changes in the structure of nucleic acids between species can have an effect on expression. Enard teaches that even between closely related species gene patterns differ (Enard et al. Science (2002) Vol. 296, p. 340, Abstract). Enard teaches that mRNA expression levels are different between humans, chimpanzees, orangutans and rhesus marcques (Enard, p. 340 para spanning 1st col-2nd col). Enard teaches that there are a large number of quantitative differences in gene expression in closely related mammals (Enard, p. 342 2nd col, last para). 
In analysis of the claims for compliance with the written description requirement of 35 USC 112(a), the written description guidelines note regarding genus/species situations that “Satisfactory disclosure of a ‘representative number’ depends on whether one of ordinary skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.” (See: ‘Written Description’ Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday, January 5, 2001.) In the instant case, the specification fails to teach the necessary common attributes or features of the biomarkers in view of the species disclosed. As such, one of ordinary skill in the art would not recognize that applicant was in possession of the genus of samples from subjects from the subject of correlation of expression, encompassed by the broadly claimed invention.
Response to Arguments
	The reply did not provide any specific arguments towards the 35 USC 112 set forth above. 
New Matter
Claims 3,  9, 12 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite “a decreased level of …., thereby diagnosing”. After review of the specification, the limitation has not been described in the specification and therefore is considered new matter. 
There is no support in the specification for the biomarkers being a decrease in the level of the FAM32A, B4GALT1 and/or TTBK2. According to the specification, Figure 2 shows the results of a Wilcoxon test for a number of representative salivary biomarkers for prediabetes. Figure 3 is a set of images showing matched independent cohorts of 60 normal vs. 60 prediabetic and 20 prediabetic vs. 20 type 2 diabetic subjects selected to validate candidate genes using quantitative PCR (instant specification p. 3, ll. 24-27, p. 26, ll. 22-24). Figure 4 shows ROC curves based on the best combination of gene candidates from the pre-validation data. However, the specification does not provide any correlation between the FAM32A, B4GALT1 and/or TTBK2 biomarkers and prediabetes or prediabetes condition. The specification does not explain the figures in such a way that a skilled artisan would know from looking at the figures which biomarkers show an increased or decreased level. While there is some support in the specification and the figures for a differential level of certain biomarkers, the specification does not describe, nor do the data in the figures show, decreased levels of FAM32A, B4GALT1 and/or TTBK2. Accordingly, this limitation constitutes new matter.  

Response to Arguments
	The reply did not provide any specific arguments towards the 35 USC 112 set forth above. 
Enablement
Claims 3,  9, 12 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting the expression levels of the FAM32A, B4GALT1 and TTBK2 genes, does not reasonably provide enablement for detecting the expression levels of the FAM32A, B4GALT1 and TTBK2 genes and diagnosing the subject with prediabetes, a prediabetes related condition. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with the claims.
Factors to be considered when determining whether a disclosure meets the enablement requirement of 35 USC 112(a) have been described in courts in In re Wand, 9 USPQ2d 1400 (CAFC 1988). Wand states at page 1404: 
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability of the art, and (8) the breadth of the claims.”


The nature and breadth of the claims
	The claims are drawn to methods for diagnosing and treating prediabetes or a prediabetes related condition in a subject, comprising providing a saliva sample, performing an assay and detecting a differential level of FAM32A, B4GALT1, and TTBK2, diagnosing the subject prediabetes or a prediabetes related condition and treating.
	The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.” Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed Cir 2001).
Guidance in the specification
	The specification state that prediabetes is associated with FAM32A, B4GALT1, TTBK2, ARF6, COX17, IEF3H, RPL23, MUC7, MGRN AND RPL4 (instant specification p. 2, ll. 20-22) (“target genes”). Figure 2 identifies 15 genes associated with prediabetes, including FAM32A, B4GALT1, TTBK2, ARF6, COX17, IEF3H, RPL23, MUC7, MGRN and RPL4. Figure 3 associates FAM32A, B4GALT1 and TTBK2 with prediabetes and FUZ, S100A8 and FIF1A with type 2 diabetes. Further, although the specification states that there are associations, the specification has not provided guidance that these associations will predictably diagnose a patient with prediabetes, any prediabetes related condition. Rather, the specification has provided associations, but has not provided that these “associations” provide support for diagnosis by detecting a decreased level of FAM32A, B4GALT1, and  TTBK2.   
	The claim is directed towards diagnosing and treating, but the specification provide no guidance on diagnosing a subject with prediabetes, a prediabetes related condition. The example in the specification teaches the identification of saliva-based biomarkers for diabetes but does not teach diagnosing of any patient or population using these markers. The specification has not provided guidance on how to diagnose a subject with prediabetes, a prediabetes related condition based on the decreased expression levels of FAM32A, B4GALT1 and/or TTBK2.
The specification does not expressly define a prediabetes related condition, but defines "Diabetes related condition" to include any condition or disease that is a result or complication of or is otherwise correlated or associated with diabetes including a condition caused by higher than normal blood glucose levels and a condition selected from the list consisting of: hypoglycaemia, diabetic ketoacidosis, diabetic neuropathy, kidney disease including diabetic nephropathy, cardiovascular disease, stroke, diabetic retinopathy and arteriovascular disease (instant specification p. 9, ll. 8-13). As noted in the specification, stroke is a diabetes related condition. The specification has provided no guidance on how to diagnose a subject with a stroke. Moreover, the definition is broad enough that a condition that is associated with diabetes could include a patient’s weight or whether the patient’s parent had diabetes. The specification provides no guidance how to diagnose either condition.
The specification defines subject as any mammal, or cells thereof whether in vitro or in situ (instant specification p. 11, ll. 25-28). Therefore the claims encompass diagnosing and treating any mammal, which could range from human to monkey to horse to pig. However, the specification has not provided predictive guidance of correlation of decreased expression of FAM32A, B4GALT1, TTBK2, ARF6, COX17, IEF3H, RPL23, MUC7, MGRN AND RPL4 and prediabetes in any species, as discussed below.  
Unpredictability in the art and the state of the prior art
Because the claims encompass detecting the expression of target genes in subjects with prediabetes, or the respective diabetic related conditions, it is relevant to point out the unpredictability with regard to genetic expression across species. Enard teaches that even between closely related species gene patterns differ (Enard et al. Science (2002) Vol. 296, p. 340, Abstract). Enard teaches that mRNA expression levels are different between humans, chimpanzees, orangutans and rhesus marcques (Enard, p. 340 paragraph spanning 1st col-2nd col). Enard teaches that there are a large number of quantitative differences in gene expression in closely related mammals (Enard, p. 342 2nd col, last para). 
	The art teaches that the role genetics plays in the development of diabetes is poorly understood (Singh J Sci Res 55 (2011) 35-48, 36). Diverse forms of diabetes are characterized by vast genetic heterogeneity, highlighting the complexity of the signaling pathways that are pivotal to the biology of the pancreatic β-cell (Bonnefond et al. Trends in Molecular Medicine 16 (2010) 407-416, 407). The claims broadly encompass prediabetes, prediabetes related conditions. Bonnefond teaches the heterogeneity of the diverse forms of diabetes. It is unpredictable that differential expression of one gene, or a specific combination of genes, is associated with prediabetes, a prediabetes related condition.  
Quantity of Experimentation
The claims are broadly directed to diagnosing and treating prediabetes in a “subject” in need thereof. It is unpredictable how the skilled artisan would identify a “subject” as claimed. The specification defines “subject” as any mammal (instant specification p. 11, ll. 25-28). The definition of subject would broadly encompass dogs, cats, pigs, horses, rats, etc. The analysis and examples in the specification are limited to humans, and do not provide guidance for any experiments or provide any teachings where the subject is anything other than human. The specification does not provide any guidance as to whether the target genes exhibit the same expression levels in non-human animals. In fact, the art shows that even between closely related species gene patterns differ (Enard, p. 340, Abstract). 
The claims are broadly directed towards diagnosing a prediabetes or diabetes related condition. It is unpredictable how a skilled artisan would diagnose a prediabetes related condition. As discussed above, according to the specification, a prediabetes or related condition can include a patient’s weight or genetic predisposition to diabetes. Bonnefond teaches the heterogeneity of the diverse forms of diabetes. The specification does not provide any guidance as to how one might diagnose a prediabetes related condition based on the decreased of FAM32A, BGALT1 and/or TTBK2. 
Conclusion
	Thus, given the broad claims in an art whose nature is identified as unpredictable, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high level of skill in the art, it is the position of the examiner that it would require undue experimentation for one of ordinary skill in the art to perform the method of the claims as broadly written.
Response to Arguments
	The reply did not provide any specific arguments towards the 35 USC 112 set forth above. 
CONCLUSION

No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634